DETAILED ACTION

This Office action is in response to Applicant’s amendment filed March 16, 2022.  Applicant has amended claims 1 and 12.  Currently, claims 1-20 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office action, Paper No. 20211213.

The objection of the first line of the specification is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “as determined by the Acid Value Determination method described herein” is withdrawn in view of applicant’s amendments and remarks.

The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-20 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Warr et al, US 2015/0017214, is maintained for the reasons of record.
The rejection of claims 1-20 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hentze et al, US 2010/0286018, is maintained for the reasons of record.

The provisional rejection of claims 15-16 under 35 U.S.C. 101 as claiming the same invention as that of claims 11-12 of copending Application No. 16/801,571 is withdrawn in view of applicant’s amendments and remarks.

The provisional rejection of claims 1-14 and 17-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/801,571 is maintained for the reasons of record.

The rejection of claims 1-6, 10-13 and 15-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,738,267 is maintained for the reasons of record.

                                          NEW GROUNDS OF REJECTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claims 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/801,571 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/801,571 claims a similar composition comprising an encapsulate having a diameter of 10-100 microns comprising a core and a shell surrounding the core, wherein the core contains a perfume having an acid value of greater than 5.0 mg KOH/g, such as perfume raw materials that contain aldehyde moieties, wherein the shell is made of a polymeric material, such as (meth)acrylate, and wherein the composition contains adjunct ingredients, such as surfactants and conditioning agents (see claims 1-14 of copending Application No. 16/801,571), as required in the instant claims.  Therefore, instant claims 15-16 are an obvious formulation in view of claims 1-14 of copending Application No. 16/801,571.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed March 16, 2022 have been fully considered but they are not persuasive.
Applicant argues that Warr et al, US 2015/0017214, does not teach or suggest in general a microcapsule containing a polymeric shell containing a methacrylate material and a core of the specific perfumes required in newly amended claim 1.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that Warr et al clearly discloses a microcapsule having an average particle size of from 7.5-50 microns, wherein the microcapsule contains a core and a polymeric shell enclosing the core, wherein the core contains an emulsifiable fragrance (see abstract), wherein the polymeric shell contains, in polymerized form, 30-80% by weight of a monoethylenically unsaturated monomer, such as a methacrylate (see paragraphs 27-33 and 40), and 20-70% by weight of a polyethylenically unsaturated monomer, such as pentaerythritol trimethacrylate (see paragraphs 32 and 41), and that suitable fragrances include lilal (i.e. an aldehydic perfume; see paragraph 250), and methyl laitone (i.e. an ester perfume; see paragraph 254), per the requirements of the instant invention.
Applicant further argues that Hentze et al, US 2010/0286018, does not teach or suggest in general a microcapsule containing a polymeric shell containing a methacrylate material and a core of the specific perfumes required in newly amended claim 1.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that Hentze et al clearly discloses a detergent composition comprising a microcapsule, wherein the microcapsule contains a core having one or more fragrances (see abstract), wherein the shell of the microcapsule is obtainable by the polymerization of one or more C1-24 alkyl esters of (meth)acrylic acid at least two different bi-functional or polyfunctional monomers, such as pentaerythritol triacrylate, and a hydrophobic material, such as vegetable oil (i.e. a partitioning agent; see paragraphs 9-41 and 52-54), and that suitable fragrances include ethyl vanillin (i.e. an aldehydic perfume), vanillin (i.e. an aldehydic perfume), and cedryl acetate (i.e. an ester perfume; see paragraphs 45-47), per the requirements of the instant invention.
Applicant argues that copending Application No. 16/801,571 and U.S. Patent No. 10,738,267 do not claim the same consumer product required in the newly amended claims.  However. The examiner respectfully disagrees.  Specifically, the examiner asserts that copending Application No. 16/801,571 clearly claims a core and a shell surrounding the core, wherein the core contains perfume raw materials that contain aldehyde moieties and the shell contains a (meth)acrylate material (see claims 1-14 of copending Application No. 16/801,571) and that U.S. Patent No. 10,738,267 claims a similar liquid laundry detergent comprising an alkanolamine, sulphite, an alkylbenzene sulphonate, and a core/shell encapsulate, wherein the core contains an aldehydic perfume raw material, such as 10-undecenal, wherein the shell is made of a polyacrylate, and the composition is a unit dose article that is used to wash fabrics (see claims 1-19 of U.S. Patent No. 10,738,267), as required in the instant claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
May 10, 2022